The law covering this subject was passed June 18, 1941. The legislature had however, in the same year, but on May 31, provided for the jurisdiction of the Court of Common Pleas. Section 810f, Sup. 1941, attempted to give the Court of Common Pleas exclusive jurisdiction of appeals from the doings of municipal boards and from the liquor control commission. This particular jurisdiction is confined to these two subjects. At the same time the legislature amended all existing appeal provisions under these subject heads so as to eliminate the Superior Court and substitute the Court of Common Pleas, including appeals concerning gasoline filling stations. This latter form of appeal is not strictly from the doings of municipal boards alone, yet the change in the appeal court was made to conform to the jurisdictional idea of the Common Pleas set up.
However, in the same legislature at a later date, and with the previous legislation presumably in mind, the repair station legislation provided for an appeal to the Superior Court.
   There is no ambiguity about the repair station legislation nor can it be said to be necessarily inconsistent with the Common Pleas legislation. Although a similar question has arisen in the Court of Common Pleas under the same statute, in the absence of an ambiguity in this act under discussion the fact that the appeal also involves appeals from the acts of the motor vehicle